        Case 4:21-cv-00067-WTM-CLR Document 4 Filed 03/11/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

ġ       ġ     ġ    ġ     ġ     ġ     CASE NO. ________________________

ġ
ġġġ     GENERAL ORDER FOR SOCIAL SECURITY APPEALS
ġ
        Pursuant to 28 U.S.C. ' 636(b) and this Court's Local Rule

72.3(a), this appeal from the final decision of the Commissioner of

Social Security denying plaintiff's claim for Social Security benefits

has been referred to the Magistrate Judge for review and

recommendation as to disposition.

        Upon the filing of the defendant’s answer and certified copy of

the transcript of the administrative proceedings, briefing shall

conform to the following schedule:

      (1) Within thirty days from the filing of the Answer and
      administrative record, plaintiff shall serve and file a brief
      setting forth all errors which plaintiff contends entitle the
      plaintiff to relief.

      (2)      Within forty-five days after service of plaintiff's brief,
      defendant shall serve and file a brief which responds
      specifically to each issue raised by plaintiff.

      (3)     Plaintiff may file a brief in reply to the brief of
      defendant within fifteen days of service of defendant's brief.

        Plaintiff’s brief shall contain under the appropriate headings
     Case 4:21-cv-00067-WTM-CLR Document 4 Filed 03/11/21 Page 2 of 4




and in the order here indicated:

  (a) A statement of the issues presented for review, set forth
  in separate numbered paragraphs.

  (b) A statement of the case. This statement should indicate
  briefly the course of the proceedings and its disposition at the
  administrative level and should set forth a general statement of
  the facts. This statement of facts shall include plaintiff's age,
  education, and work experience; a summary of physical and
  mental impairments alleged; a brief outline of the medical
  evidence; and a brief summary of other evidence of record.
  Each statement of fact shall be supported by reference to the
  page in the record where the evidence may be found.

  (c)   An argument.      The argument shall be divided into
  sections separately treating each issue and must set forth the
  contentions of plaintiff with respect to the issues presented
  and reasons therefor. Each contention must be supported by
  specific reference to the portion of the record relied upon and
  by citations to statutes, regulations, and cases supporting
  plaintiff's position.    CM/ECF citations are encouraged.
  Citations to unreported appellate or district court opinions
  must be accompanied by a copy of the opinion if the case is
  unavailable on Westlaw.

  (d)     A short conclusion stating the relief sought.

        The issues before the Court are limited to the issues properly

raised in the briefs.

        Defendant's brief shall conform to the requirements set forth

above for plaintiff's brief, except that a statement of the issues and

a statement of the case need not be made unless defendant is

                                    2
       Case 4:21-cv-00067-WTM-CLR Document 4 Filed 03/11/21 Page 3 of 4




dissatisfied with plaintiff’s statement thereof.

       Arguments in the briefs should be short and succinct, citing by

page     in   the   transcript   the   necessary    evidentiary   support.

Inasmuch as this circuit has formulated a fair body of law in social

security cases, citations to Eleventh and former Fifth Circuit

decisions will be expected.       Bonner v. City of Prichard, 661 F.2d

1206, 1209 (11th Cir. 1981).               CITE CASES FROM OTHER

CIRCUITS ONLY WHERE THERE IS NO ELEVENTH CIRCUIT

AUTHORITY OR IF IN ACCORDANCE WITH THIS CIRCUIT'S

PRECEDENTS.           BRIEFS FAILING TO COMPLY WITH THIS

DIRECTIVE WILL BE DEEMED NONRESPONSIVE AND MAY BE

RETURNED BY THE COURT.

       Requests for remand must strictly comply with the provisions

of 42 U.S.C. ' 405(g).       Remands should be designated as either

"sentence four" or "sentence six" remands.         Melkonyan v. Sullivan,

501 U.S. 89 (1991).        Counsel are advised to read the discussion

of remands set forth in Newsome v. Shalala, 8 F.3d 775 (11th Cir.

1993).        Any requests for remand not clearly designated as

proceeding under one or the other sentence will be deemed vague

                                       3
     Case 4:21-cv-00067-WTM-CLR Document 4 Filed 03/11/21 Page 4 of 4




and unresponsive.     The opposing party shall promptly make known

its opposition or acquiescence to any request for remand.

     Let a copy of this Order be served upon counsel for the

parties.

     SO ORDERED.




                                    4
